165 Ga. App. 825 (1983)
303 S.E.2d 77
CAPE
v.
THE STATE.
65641.
Court of Appeals of Georgia.
Decided March 17, 1983.
Benjamin Zeesman, for appellant.
John W. Cape, pro se.
Gary C. Christy, District Attorney, Richard E. Thomas, Assistant District Attorney, for appellee.
BANKE, Judge.
The defendant appeals his conviction for driving after his license had been revoked as an habitual traffic violator, contending that the evidence was insufficient to support the jury's verdict. See OCGA § 40-5-58 (formerly Code Ann. § 68B-308).
The evidence showed that the defendant was declared an habitual violator by the Department of Public Safety in March of 1981, that he was properly notified of this declaration, and his driver's license was revoked for a period of five years. The defendant was apprehended on January 3, 1982, after the truck he was driving was seen weaving on I-75. The arresting officer testified that the defendant's speech was slurred and that he smelled of alcohol. Held:
The evidence was sufficient. Although the defendant contends on appeal that an emergency required him to drive on the occasion in question, his testimony at trial amounts to an admission, in judicio, of the elements of the offense. The jury was not required to accept his explanation, and a rational trier of fact could reasonably have found from the evidence that he was guilty beyond a reasonable doubt.
Judgment affirmed. Deen, P. J., and Carley, J., concur.